Exhibit 10.2

SUPPLEMENTAL CONFIRMATION

 

To:  

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From:   Citigroup Global Markets Inc. Subject:   Accelerated Stock Buyback
Ref. No:   [Insert Reference No.] Date:   March 1, 2016

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citigroup Global Markets Inc.
(“Citi”) and Visteon Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Citi and Counterparty as of the relevant Trade Date for
the Transaction referenced below.

I. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 1, 2016 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

II. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    March 1, 2016 Forward Price Adjustment Amount:    USD 2.1401
Calculation Period Start Date:    March 2, 2016 Scheduled Termination Date:   
December 15, 2016 First Acceleration Date:    August 2, 2016 Prepayment Amount:
   USD 395,000,000 Prepayment Date:    March 7, 2016 Initial Shares:   
4,370,678 Shares; provided that if, in connection with the Transaction, Citi is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Citi is able to so borrow or otherwise acquire, and
thereafter Citi shall use good faith and commercially reasonable efforts to
borrow or otherwise acquire a number of Shares, at a stock borrow cost no
greater than the Initial Stock Loan Rate, equal to the shortfall in the Initial
Share Delivery, and to deliver such additional Shares as soon as reasonably
practicable (it being understood, for the avoidance of doubt, that in using such
commercially reasonable efforts Citi shall act in good faith and in accordance
with its then current policies, practices and procedures (including without
limitation any policies, practices or procedures relating to counterparty risk,
market risk, reputational risk, credit, documentation, legal,



--------------------------------------------------------------------------------

   regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or transact with any potential
securities lender if such transaction would not be in accordance with such
policies, practices and procedures). Initial Share Delivery Date:    The
Prepayment Date. Termination Price:    USD 36.15 per Share Additional Relevant
Days:    The five Exchange Business Days immediately following the Calculation
Period.

III. Counterparty represents and warrants to Citi that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

IV. Counterparty represents and warrants to Citi that the entry into the
Agreement shall be deemed to be written notice on behalf of Citi for the purpose
of Article FIFTH of the Certificate of (i) the Transaction and (ii) any “5%
Transaction” (as defined in the Certificate) effected by Citi in connection the
Transaction.

V. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Citi) correctly sets forth the terms of the agreement between
Citi and Counterparty with respect to the Transaction to which this Supplemental
Confirmation relates, by manually signing this Supplemental Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Citi.

 

Yours sincerely, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Herman Hirsch

Name: Herman Hirsch Authorized Representative

 

Agreed and Accepted By: VISTEON CORPORATION By:  

/s/ Robert R. Krakowiak

Name: Robert R. Krakowiak Title: Vice President and Treasurer